                        IN THE U.S. DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

 HEALTHCAREFIRST, INC.                            )
                                                  )
                         Plaintiff,               )
                                                  )
 v.                                               )
                                                  )
 MICHAEL GREENLEE                                 )
 Serve at: 3600 North Fenwicke Street             )   Case No. 6:20-CV-3243
           Ozark, MO 65721                        )
                                                  )
             and                                  )   Division No. ___
                                                  )
 HEALTHREV PARTNERS, LLC.                         )
 Serve at: 2144 E. Republic Road, Suite           )
           F302, Springfield, MO 65804            )
                                                  )
                         Defendants               )
                                                  )

                PETITION FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff HEALTHCAREfirst, Inc., having first been duly sworn, and for its Petition

against Defendants Michael Greenfield and HEALTHREV Partners, LLC states as

follows:

                               PARTIES, JURISDICTION & VENUE

1. Plaintiff HEALTHCAREfirst, Inc. (“HCF”) is a Missouri corporation organized and

      existing pursuant to the laws of the State of Missouri with its principal place of business

      located in Greene County, Missouri.

2. On information and belief, Defendant Michael Greenlee (“Greenlee”) is an individual

      and a former employee of HCF who resides in Christian County, Missouri.




            Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 1 of 40
3. On information and belief, Defendant HealthRev Partners, LLC (“HRP”) is a Missouri

   limited liability corporation organized by Greenlee pursuant to the laws of the State of

   Missouri with its principal place of business located in Christian County, Missouri.

4. On information and belief, Greenlee is also the CEO of HRP.

5. Greenlee created or organized HRP during or immediately after his separation from

   HCF.

6. On information and belief, Greenlee is a member of the HRP limited liability company.

7. This is a civil action for injunctive relief and damages arising out of Defendants’

   tampering with HCF’s computers and data, misappropriation of its trade secrets, and

   breach of non-solicitation, non-compete and confidentiality agreements that Greenlee

   entered into with HCF.

8. This court has subject matter jurisdiction over HCF’s claims pursuant to 28 U.S.C. §

   1331 and 28 U.S.C. § 1367 because Counts I and II allege claims against Defendants

   for violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq. and the

   Defend Trade Secrets Act, 18 U.S.C. § 1833 et seq., and HCF’s other claims are so

   related to HCF’s federal claims in that they form part of the same case or controversy

   under Article III of the United States Constitution such that this Court should exercise

   its supplemental jurisdiction over them.

9. Venue is proper pursuant to 28 U.S. Code § 1391 because Greenlee resides in this

   judicial district and a significant portion of the events giving rise to the claims occurred

   in this judicial district.




                                              2
          Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 2 of 40
10. Venue is also proper because Greenlee voluntarily entered into the above referenced

   agreements with forum-selection clauses providing that this dispute would be brought

   in federal or state court in Missouri and that he would submit to this Court’s personal

   jurisdiction over him and waives any other requirement (whether imposed by statute,

   rule of court or otherwise) with respect to personal jurisdiction or venue or service of

   process. See Intellectual Property, Confidentiality and Non-Compete Agreement (“the

   NC Agreement”) attached hereto as Exhibit 1, and incorporated by reference as if fully

   set forth herein, at ¶ 10; Non-Disclosure Agreement (“the ND Agreement”) attached

   hereto as Exhibit 2, and incorporated by reference as if fully set forth herein, at ¶ 11;

   Non-Solicitation Agreement (“the NS Agreement”) attached hereto as Exhibit 3, and

   incorporated by reference as if fully set forth herein, at ¶ 16; and the Full and General

   Release (“the Release”) attached hereto as Exhibit 4, and incorporated by reference as

   if fully set forth herein, at ¶ 9

                                       FACTUAL BACKGROUND

                                        Greenlee’s Employment

11. On September 16, 2015, HCF hired Greenlee as a Home-Homecare Sales

   Representative, in which job Greenlee had responsibilities generally involving

   successfully facilitating the transition of a prospect or existing customer through the

   essential phases of the Sales Process (i.e., Leads, Opportunities, Demos, Proposal and

   Close).

12. On April 18, 2017, HCF re-hired Greenlee into a National RCM Sales Director job, in

   which job Greenlee had responsibilities generally involving selling HCF products to


                                               3
          Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 3 of 40
   prospects and customers in order to achieve designated sales and activity goals,

   consisting in, prospecting new business in assigned territory, conducting product

   demonstrations, and representing HCF at conferences and seminars. Greenlee’s

   position was also responsible for accurately compiling and tracking information on

   customers and prospects in the contact management software designated by HCF.

13. In conjunction with HCF’s re-hiring of Greenlee, HCF presented (and Greenlee signed)

   several documents, including an offer letter, the NC Agreement, the ND Agreement,

   and the NS Agreement.

14. HCF offered the NC, ND and NS Agreements and all of their terms, privileges,

   conditions and obligations to Greenlee.

15. Greenlee accepted these Agreements and all of their terms, privileges, conditions and

   obligations.

16. HCF traded Greenlee’s re-hiring and compensation for his acceptance of the terms of

   these Agreements, including their restrictive covenants.

17. HCF is and has been at all relevant times engaged in the business of providing, through

   itself and its affiliated companies, revenue cycle management, administration and

   collation of Consumer Assessment of Healthcare Providers and Systems surveys

   (“CAHPS”), and advanced analytics solutions for home health and hospice agencies

   nationwide.

18. HCF has proprietary rights in and has the right to use its confidential and proprietary

   information including, but not limited to business, financial, customer and product

   development plans, trade secrets, customer lists, customer information, customer


                                             4
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 4 of 40
   contacts, forecasts, strategies, information and work product in connection with its

   business and has developed and continues to use business, financial, customer and

   product development plans, customer lists, customer information, customer contacts,

   forecasts, strategies, information and work product in association with its business and

   its services. Such proprietary and confidential information is not available to the general

   public.

19. HCF markets its services and provides its services throughout the United States and

   throughout the state of Missouri, and it maintains its headquarters office at 1343 E.

   Kingsley Street, Suite A, Springfield, Missouri 65804.

20. HRP was organized as a limited liability company on December 17, 2019. See Articles

   of Organization for HRP attached hereto as Exhibit 5 and incorporated by reference as

   if fully set forth herein.

21. On information and belief, HRP’s founder and CEO is Greenlee. See Greenlee’s

   LinkedIn profile as of August 06, 2020 attached hereto as Exhibit 6 and incorporated

   by reference as if fully set forth herein.

22. Greenlee, as founder, CEO and member of HRP, makes Greenlee and HRP one and the

   same with regard to their actions and knowledge.

23. On information and belief, HRP is and has been at all relevant times engaged in the

   business of providing, through itself and its affiliated companies, revenue cycle

   management, administration and collation of Consumer Assessment of Healthcare

   Providers and Systems surveys (“CAHPS”), and advanced analytics solutions for home

   health and hospice agencies nationwide. See HRP website as of


                                                5
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 5 of 40
24. August 05, 2020 attached hereto as Exhibit 7 and incorporated by reference as if fully

   set forth herein.

25. On information and belief, HRP markets its services and provides its services

   throughout the United States and throughout the state of Missouri. HRP maintains its

   headquarters office at 1450 W. Jackson Street, #602, Ozark, MO 65721.

                       The agreements between Greenlee and HCF

26. On or about May 1, 2017, Defendant Greenlee entered into the NC, ND, and NS

   Agreements with HCF. A true and accurate copy of the NC, ND, and NS Agreements

   entered into between Defendant Greenlee and HCF are attached hereto as Exhibits 1,

   2, and 3, and incorporated by reference as if fully set forth herein.

27. On or about January 1, 2020, Defendant Greenlee entered into the Release Agreement

   with HCF. A true and accurate copy of the Release Agreement entered into between

   Defendant Greenlee and HCF is attached hereto as Exhibit 4, and incorporated by

   reference as if fully set forth herein.

28. The purpose of the NC Agreement is made plain and in the first paragraph states:

              Acknowledgements and Agreements. Employee hereby acknowledges and
              agrees that in the performance of Employee’s duties to the Company during
              the Employment Period Employee will be brought into frequent contact with
              existing and potential customers of the Company throughout the world.
              Employee also agrees that trade secrets and confidential information of the
              Company, gained by Employee during Employee’s association with the
              Company, have been developed by the Company through substantial
              expenditures of time, effort and money and constitute valuable and unique
              property of the Company. Employee further understands and agrees that the
              foregoing makes it necessary for the protection of the Company’s business
              that Employee not compete with the Company during his employment with
              the Company and not compete with the Company for a reasonable period



                                             6
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 6 of 40
             thereafter, as further provided in the following Subsections.       See NC
             Agreement, Exhibit 1 at ¶ 1(a).

29. The purpose of the ND Agreement is made plain and in the first paragraph states:


             Employee agrees during the term of its employment with Company and
             thereafter that it will take all steps reasonably necessary to hold Company’s
             Proprietary Information in trust and confidence, will not use Company
             Proprietary Information in any manner or for any purpose not expressly set
             forth in this Agreement, and will not disclose any such Company Proprietary
             Information to any third party without first obtaining Company’s express
             written consent on a case-by-case basis. See ND Agreement, Exhibit 2 at ¶
             1.

30. The purpose of the NS Agreement is made plain and in the opening paragraph states:

             THIS NON-SOLICITATION AGREEMENT (the “Non-Solicitation
             Agreement”) is entered into by and between HEALTHCAREfirst, Inc., a
             Texas corporation, and the undersigned employee of HEALTHCAREfirst,
             Inc. to protect the valuable competitive information and business
             relationships of HEALTHCAREfirst, Inc. See NS Agreement, Exhibit 3 at
             the first full paragraph.

31. The purpose of the Release Agreement is made plain and in the second paragraph of

   the introductory section states:

             I acknowledge that the Employer has no obligation of any kind, in the
             absence of this Release, to provide me with the Separation Package
             referenced below, and the Employer has advised me that it is voluntarily
             agreeing to provide me with said Separation Package in exchange for this
             Release. See Release Agreement, Exhibit 4 at the second full paragraph.

32. Under the terms of the NC Agreement, in consideration of HCF’s re-hiring of Greenlee,

   the compensation HCF paid Greenlee in connection with his employment, and the other

   benefits of his employment with HCF including exposure and access to HCF’s

   confidential information and trade secrets, and found reasonable and sufficient as

   consideration by Greenlee in his NC Agreement by Greenlee in Exhibit 1 at ¶ 1(i),


                                           7
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 7 of 40
   Greenlee agreed to narrowly tailored non-compete provisions structured to protect

   HCF’s interests:

             For a period of two (2) years following the termination of Employee’s
             employment, Employee will not:

             (A) solicit customers, business, patronage or orders for, or sell, any products
             or services in competition with, or for any business that competes with, the
             Company’s business;
             (B) divert, entice or otherwise take away any customers, business, patronage
             or orders of the Company or attempt to do so; or
             (C) engaging in a business competitive with Company or Company business,
             as any person, firm, association, partnership, corporation or other entity.
             (D) making any statement or other disclosure or communication to any party
             regarding any aspect of the operations of the company or regarding company
             business, including amounts charged for services rendered. See NC
             Agreement, Exhibit 1 at ¶ 1(b)(ii).

33. Greenlee’s NC Agreement also states:

             Indirect Competition. For the purposes of this section, inclusive, but without
             limitation thereof, Employee will be in violation thereof if Employee engages
             in any or all of the activities set forth therein directly as an individual on
             Employee’s own account, or indirectly as a partner, joint venturer, employee,
             agent, salesperson, consultant, officer and/or director of any firm,
             association, partnership, corporation or other entity, or as a stockholder of
             any corporation in which Employee or Employee’s spouse, child or parent
             owns, directly or indirectly, individually or in the aggregate, more than five
             percent (5%) of the outstanding stock. See NC Agreement, Exhibit 1 at ¶
             1(b)(iii).

34. Greenlee’s NC Agreement defines the restricted territory as:

             “Restricted Territory” means: (i) the geographic area(s) within a one
             hundred (100) mile radius of any and all Company location(s) in, to, or for
             which Employee worked, to which Employee was assigned or had any
             responsibility (either direct or supervisory) at the time of termination of
             Employee’s employment and at any time during the two (2) year period prior
             to such termination and (ii) all of the specific customer accounts, whether
             within or outside of the geographic area described in (i) above, with which
             Employee had any contact or for which Employee had any responsibility
             (either direct or supervisory) at the time of termination of Employee’s


                                            8
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 8 of 40
             employment and at any time during the two (2) year period prior to such
             termination. See NC Agreement, Exhibit 1 at ¶ 2(b)(ii).

35. Greenlee further agreed to confidentiality in the NC Agreement and that violation of

   that confidentiality constituted a misappropriation of HCF’s trade secrets. Indeed, the

   NC Agreement makes plain that the information spelled out in the NC Agreement is

   the sole property of HCF, that HCF has taken reasonable steps to secure it, including

   electronically, and that Greenlee’s only authorized access to that information is to

   perform his duties and obligations in HCF’s interest. See NC Agreement attached as

   Exhibit 1 at ¶ 1(d)(i).

36. Greenlee also agreed in the NC Agreement at ¶ 1(h) that “temporary and permanent

   injunctive relief may be granted in any proceeding which may be brought to enforce

   any provision contained in this Agreement, without the necessity of proof of actual

   damage” and that this is in addition to, “any other rights or remedies that the Company

   may have at law or in equity.”

37. Finally, in the NC Agreement at ¶¶ 3 and 7, Greenlee agreed that the “agreement shall

   survive and continue in full force in accordance with its terms notwithstanding any

   termination of the Employment Period,” and “In the event of litigation between the

   Company and Employee related to this Agreement, the non-prevailing party shall

   reimburse the prevailing party for any costs and expenses (including, without limitation,

   attorneys’ fees) reasonably incurred by the prevailing party in connection therewith.”

38. Under the terms of the ND Agreement, in consideration of HCF’s re-hiring of

   Greenlee’s, the compensation HCF paid Greenlee in connection with his employment,



                                             9
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 9 of 40
   and the other benefits of his employment with HCF including exposure and access to

   HCF’s confidential information and trade secrets, and found reasonable and sufficient

   as consideration by Greenlee in his ND Agreement by Greenlee in Exhibit 2 at ¶ 4 of

   the Recitals, Greenlee agreed to narrowly tailored non-disclosure and use provisions

   structured to protect HCF’s interests by limiting his authorization to use or disclose

   such information solely in HCF’s interest. See ND Agreement attached as Exhibit 2 at

   ¶1(d)(i).

39. The ND Agreement defines “Company Proprietary Information” as:

               By way of illustration, but not limitation, “Company Proprietary
               Information” includes the following, whether owned by, possessed by or in
               control of the Company, its subsidiaries, affiliates, or parents: (a) trade
               secrets (including ideas, research and development, recipes, know-how,
               formulae, compositions, manufacturing and production processes and
               techniques, technical data, designs, drawings, specifications, customer and
               supplier lists, pricing and cost information, business and marketing plans and
               proposals where a trade secret under law), technologies, processes, formulae,
               algorithms, industrial models, architectures, layouts, look-and-feel, designs,
               specifications, methodologies, internet domain names, URLs, software or
               software applications (including source code, object code, other executable
               code, scripts, interfaces, data, databases, websites, firmware and related
               documentation), artwork, inventions, mask works, ideas, other works of
               authorship, know-how, improvements, discoveries, developments, designs
               and techniques (hereinafter collectively referred to as “Inventions”); (b)
               information regarding plans for research, development, new products,
               marketing and selling, business plans, budgets and unpublished financial
               statements, licenses, contracts, prices and costs, suppliers and customers; and
               (c) information regarding the skills and compensation of employees of
               Company. See ND Agreement attached as Exhibit 2 at ¶ 1.

40. In the ND Agreement, Greenlee also agreed to narrowly tailored non-disclosure and

   use provisions of third party information procured while he was employed at HCF. See

   ND Agreement attached as Exhibit 2 at ¶ 2.



                                              10
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 10 of 40
41. Through the ND Agreement, HCF also protected its proprietary company work product

   both during Greenlee’s employment and thereafter. See ND Agreement attached as

   Exhibit 2 at ¶ ¶ 4; 5(a), (c), (d); 6; and 7.

42. The ND Agreement also sets out a process Greenlee was required to following

   regarding use or disclosure of restrictions discussed in the ND Agreement. See ND

   Agreement attached as Exhibit 2 at ¶ 5(b).

43. Greenlee also agreed in the ND Agreement at Exhibit 2 ¶ 15 that, “[a] breach of any of

   the promises or agreements contained in this Agreement may result in irreparable and

   continuing damage to Company for which there may be no adequate remedy at law,

   and Company is therefore entitled to seek injunctive relief as well as such other and

   further relief as may be appropriate.”

44. Finally, in the ND Agreement at ¶ 16 of Exhibit 2, Greenlee agreed that “[t]he

   following provisions shall survive termination of this Agreement: Paragraphs 1 – 9, 15

   and 16.”

45. Under the terms of the NS Agreement, in consideration of HCF’s re-hiring of Greenlee,

   the compensation HCF paid Greenlee in connection with his employment, and the other

   benefits of his employment with HCF including exposure and access to HCF’s

   confidential information and trade secrets, and found reasonable and sufficient as

   consideration by Greenlee in his NS Agreement in Exhibit 3 at ¶ 1(c), Greenlee agreed

   to narrowly tailored non-solicitation, confidentiality and other common law duty

   provisions structured to protect HCF’s interests by, again, limiting the authorization of

   Greenlee’s use of customer or employee information to only those purposes for the


                                               11
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 11 of 40
   benefit of HCF for a period of twelve (12) months. See NS Agreement attached as

   Exhibit 3 at ¶¶ 2-5.

46. Greenlee agrees in the NS Agreement, in Exhibit 3 at ¶ 6, that he will, “for twenty-four

   (24) months thereafter…prior to accepting future or other employment, provide a copy

   of this Non-Solicitation Agreement to any recruiter who assists…in locating

   employment other than with HEALTHCAREfirst, Inc. and to any prospective employer

   with which [he] discusses potential employment.”

47. In Exhibit 3 at ¶¶ 8-9, Greenlee agrees that the NS Agreement terminates, “only upon

   the mutual written agreement of the parties” and that, nevertheless, the “obligations

   contained in Paragraphs 2, 3 and 4 shall survive the termination of this Non-Solicitation

   Agreement. In addition, the termination of this Non-Solicitation Agreement shall not

   affect any of the rights or obligations of either party arising prior to or at the time of

   termination of this Non-Solicitation Agreement, or which may arise by any event

   causing the termination of this Non-Solicitation Agreement.”

48. The NS Agreement also provided for several cumulative remedies for any breach of the

   NS Agreement, including that compliance with Paragraphs 2, 3 and 4 is necessary to

   protect the business and goodwill of HCF, that a breach of Paragraphs 2, 3 or 4 will

   irreparably and continually damage HCF such that money damages may not be

   adequate, that HCF shall be entitled to a preliminary or permanent injunction in order

   to prevent the continuation of such harm, that HCF shall be entitled to money damages

   insofar as they can be determined, as well as other damages permitted by applicable

   law, that in addition to any money damages, HCF shall be entitled also to recover the


                                            12
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 12 of 40
   amount of any fees, compensation, or other remuneration earned by Greenlee as a result

   of any such breach, and that in addition to these remedies, pursuant to Paragraph 12,

   the Employee Non-Solicitation Period and/or Customer Non-Solicitation Period will be

   extended by any and all periods in which Greenlee is found to have been in violation of

   the applicable covenants contained in Paragraphs 2 or 3 of the NS Agreement. See NS

   Agreement attached as Exhibit 3 at ¶¶ 11-14.

49. Under the terms of the Release Agreement, in consideration of Greenlee’s separation

   package, and found reasonable and sufficient by Greenlee in his Release Agreement in

   Exhibit 4 at ¶2 (5th full paragraph), Greenlee agreed to narrowly tailored

   representations regarding HCF’s property, non-disparagement and confidentiality

   structured to protect HCF’s interests by thereby denying any authorization he had to

   use in any way HCF’s property as defined in the Release Agreement:

             I understand that I was required to return all Employer Property on or prior
             to the Termination Date. I acknowledge and agree that I have returned all of
             the Employer’s property to the Employer, and I have not retained (directly
             or indirectly), any of the Employer’s property, including, without limitation,
             security identification badges and/or pass cards, facility access cards, any
             equipment issued to me by the Employer, laptops, flash drives, all other
             electronic devices and other computer equipment (including peripherals),
             and any copies (electronic, hard copy or otherwise) of any Employer
             documents, data, files, records, or other materials (including property
             maintained in electronic, hard copy, or any other format).

             I have not (except as specifically permitted by the Employer or as required
             by my legitimate and authorized job duties with the Employer), directly or
             indirectly, destroyed, deleted, altered, or misappropriated any of the
             Employer’s software, documents, data, files, records, or other property
             (including those that are electronic, hard copy or in any other format).

             I will not (directly, indirectly, expressly or impliedly): (a) make any false,
             disparaging or derogatory statements to anyone (including, but not limited


                                           13
        Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 13 of 40
              to, to any media outlet, on social media websites or blogs, over the internet,
              current or former employee, consultant, or client of the Employer), regarding
              the Employer, or about its services, or about any of its owners or employees,
              or about the Employer’s business affairs and financial condition; or (b)
              engage in any conduct which is intended to harm professionally or personally
              the reputation of the Employer (including its owners and current and former
              employees).

              I will not use for any purpose or disclose to any person or entity any
              confidential information of the Employer acquired by me during the course
              of my employment with the Employer. I will hold all confidential
              information of the Employer as a fiduciary, in strict confidence and trust, for
              the Employer’s sole benefit. The term “confidential information” as used in
              this Release includes, but is not limited to, records, lists, and knowledge of
              the Employer’s customers, prospects, methods of operation, finances,
              operating and strategic plans, processes, trade secrets, personnel information
              and other such intellectual property, as the same may exist from time to time.
              The term “confidential information” does not include information made
              known to the public by authorization of the Employer’s executive team or as
              a matter of public record. See Release Agreement attached as Exhibit 4 at
              ¶¶ 3.3-3.6.

50. In addition, in the Release Agreement, Greenlee agreed there were only a few situations

   in which disclosures of confidential information or trade secrets would not result in his

   liability for such prohibited disclosures:

              Notwithstanding any other provisions of this Agreement, I understand that I
              will not be held criminally or civilly liable under any Federal or State trade
              secret law for the disclosure of a trade secret that (A) is made (i) in
              confidence to a Federal, State, or local government official, either directly or
              indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
              investigating a suspected violation of law; or (B) is made in a complaint or
              other document filed in a lawsuit or other proceeding if such filing is made
              under seal. I understand that if I file a lawsuit for retaliation by Employer for
              reporting a suspected violation of law, I may disclose Employer’s trade
              secrets to my attorney and use the trade secret information in the court
              proceeding if I (i) file any document containing the trade secret under seal;
              and (ii) do not disclose the trade secret, except pursuant to court order. See
              Release Agreement attached as Exhibit 4 at ¶ 4 (2nd full paragraph).




                                                14
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 14 of 40
51. And finally, in the Release Agreement, Greenlee acknowledged that, “if I breach a

   material provision of this Agreement, I will return the amount paid under this

   Agreement to Employer (as allowed under applicable law).” See Release Agreement

   attached as Exhibit 4 at ¶ 11.

52. At the time HCF presented the final Release Agreement to Greenlee, it reminded him

   about his non-competition restrictions.

53. HCF takes its electronic information security and use very seriously and maintains

   cybersecurity and acceptable use policies with regard to its information, computer and

   electronic systems, the purpose for which is stated clearly in its Information Security

   Policy Purpose and Scope paragraphs. See Information Security Policy attached as

   Exhibit 8 at ¶¶ 4, 5.

54. Further, in its Acceptable Use Policy, HCF takes seriously the restrictions against an

   employee’s use of the company’s information technology for personal financial gain or

   downloading its confidential information on to personal email accounts: “Information

   Resources are provided to facilitate company business and should not be used for

   personal financial gain” and “[e]mployees should not use personal email accounts to

   send or receive [HCF] confidential information.” See Acceptable Use Policy attached

   as Exhibit 9 at pg. 3, ¶¶ 11, 15.

55. HCF conducts regular trainings on these and other informational systems policies and

   Greenlee was last trained on the policies on or around September 30, 2019. See

   Greenlee IT Training Certificates and Materials attached as Exhibit 10.




                                             15
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 15 of 40
          Greenlee’s access to HCF property during employment by HCF

56. HCF provided Greenlee access to HCF’s Proprietary Information in connection with

   his employment at HCF including, but not limited to, HCF’s confidential information,

   trade secrets, and its customer lists. As above, his authorization to access and use such

   information was solely for the benefits of HCF.

57. From and after May 1, 2017, HCF employed Greenlee in the position of National

   Revenue Cycle Management (“RCM”) Sales Director and placed him as a high-level

   manager in the Springfield office of HCF. Greenlee’s position involved continued and

   sustained contact with customers of HCF who provided substantial business to HCF in

   the state of Missouri and nationwide. Greenlee’s position as RCM Sales Director

   involved overseeing, development and maintenance of high level customer contacts and

   customer relations in addition to his duties concerning the administration of HCF’s

   services nationwide.

58. Greenlee directly dealt with customers of HCF on behalf of HCF on a daily basis.

59. As part of his position with HCF, Greenlee was issued a laptop and access to HCF’s

   relevant computer software and systems solely for the benefit of HCF’s interests.

60. In connection with Greenlee’s duties and responsibilities on behalf of HCF, and in

   addition to HCF’s placement of Greenlee in a position involving the development and

   maintenance of a high degree of close customer contact and good will, HCF provided

   Greenlee access to HCF’s confidential information, business plans and work product,

   much of which existed in HCF’s computers and software systems, such as but not

   limited to, Microsoft Outlook, Salesforce and SharePoint.


                                            16
        Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 16 of 40
61. Part of Greenlee’s duties and responsibilities involved overseeing the attraction of new

   business to HCF and the retention of HCF’s existing business with its customers, all of

   which involved both Greenlee’s close contact and close relationship with HCF’s

   customers and frequent, daily use of HCF’s confidential and proprietary information

   and HCF’s other resources, much of which existed in HCF’s computers and software

   systems, such as but not limited to, Microsoft Outlook, Salesforce and SharePoint.

62. Greenlee’s unique position and close relationship with HCF’s customers was

   developed, facilitated, maintained, and nurtured with HCF’s financial support and

   HCF’s resources, HCF’s good will and entirely at HCF’s expense.

63. Greenlee continued in this position until his employment ended on November 19, 2019.

64. Greenlee’s employment was terminated for good cause in that he engaged in violations

   of HCF’s Code of Conduct and Harassment Policy.

65. Leading up to the termination of his employment, Greenlee knew he was being

   investigated and could be terminated for these violations.

66. During the investigation into Greenlee’s alleged violation of HCF’s Code of Conduct

   and Harassment Policy, on November 5, 8, 11, 18 and 19, 2019, contrary to the

   agreements Greenlee signed and HCF policy, without authorized access, exceeding his

   authorized access and without reasonable grounds to believe he had access or authority

   to do so, Greenlee downloaded from his HCF laptop email account to his personal email

   account HCF’s confidential information such as customer lists, training materials and

   marketing materials that were to be used solely for the benefit of HCF’s interests.




                                            17
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 17 of 40
67. Unbeknownst to HCF at the time, as early as November 5, 2019, but possibly earlier,

   while the harassment investigation was still being conducted, Greenlee had violated

   HCF’s Acceptable Use Policy and the NS, NC and ND agreements by downloading

   and transferring HCF confidential and proprietary information from his work laptop to

   his personal email account for personal financial gain and not for the benefit of HCF.

             Greenlee’s conduct after his employment ended with HCF

68. From and after December 17, 2019, approximately one month from the date of the

   termination of Greenlee’s employment with HCF, Greenlee founded and has been

   employed as the CEO of HRP. See Exhibits 5 and 6.

69. Greenlee’s founding and employment as CEO with HRP is in direct violation of the

   NC, ND, NS and Release Agreements as HRP markets, sells and promotes services and

   products in direct competition to those offered by HCF and operates within one hundred

   (100) miles of HCF.

70. HCF’s investigation is continuing and the totality of HRP and Greenlee’s activities

   since the termination of Greenlee’s employment with HCF is unknown, but here are

   some activities that have come to HCF’s attention:

      a. HRP, founded and run by Greenlee, is in direct competition with HCF.

      b. Their website describes them as providing services to “home health and hospice

          agencies across the nation through high quality, personalized revenue cycle

          management services and consulting enabled by the latest technology.” See

          Exhibit 7.




                                           18
        Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 18 of 40
c. Greenlee describes himself on his LinkedIn at Exhibit 6 as working “with home

   health and hospice agencies all over the United States with their revenue cycle

   management services” as founder and CEO of HRP.

d. In comparison, HCF’s website states that HCF delivers “innovative, easy-to-use,

   and affordable solutions that enable home health and hospice agencies to put

   patients before paperwork” and HCF is a “full service provider of revenue cycle

   management, CAHPS, and advanced analytics solutions for home health and

   hospice agencies nationwide.” See HCF Website attached hereto as Exhibit 11

   and incorporated by reference as if fully set forth herein.

e. In addition, HRP on April 17, 2020, through Greenlee, sent a marketing e-mail

   to HCF’s customers with a link to a blog.

f. For approximately the last six months, Greenlee has posted information on

   LinkedIn, Facebook and Twitter numerous times in competition with HCF and

   soliciting HCF’s customers, tagging them by name in his posts.

g. Greenlee acknowledged at Exhibit 1 ¶ 1(i); Exhibit 2 Recitals (paragraph 4)

   and ¶ 15; and Exhibit 3 ¶¶ 1(c) and 11, in the NC, ND and NS Agreements that

   the restrictions set forth therein and the time period and geographic location

   restrictions are “reasonable in the context of the nature of the Company’s

   business and the competitive injuries likely to be sustained by the Company if

   Employee were to violate such obligations,” or words to that effect.




                                     19
  Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 19 of 40
71. HCF, by and through counsel, on April 23, 2020, demanded in writing that Greenlee

   and HRP through Greenlee immediately cease their conduct in violation of the

   Agreement and asked for written assurances of such.

72. No written assurances were forthcoming and neither Greenlee, nor HRP have ceased

   their conduct in violation of the Agreement.

73. Greenlee remains employed by HRP and/or continues providing services on behalf of

   HRP to this day as its founder and CEO.

                                        COUNT I

              VIOLATION OF THE FEDERAL COMPUTER FRAUD
                  AND ABUSE ACT (18 U.S.C. § 1030 ET SEQ.)

        (Against defendants Michael Greenlee and Healthrev Partners, LLC)


       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.

74. Upon information and belief, Defendant Greenlee, knowingly and intentionally

   exceeded his authorized accessed to the HCF's protected Computer systems.

75. As Greenlee is the founder and CEO of HRP, knowledge and intent attributable to

   Greenlee is attributable to HRP.

76. Upon information and belief, Defendants, without authorization, knowingly and

   intentionally accessed the HCF's protected Computer systems.

77. Defendant Greenlee, on November 5, 8, 11, 18 and 19, 2019, copied and downloaded

   to his personal email, without authorized access and exceeding his authorized access,




                                            20
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 20 of 40
   HCF’s confidential and proprietary customer lists, and marketing and training materials

   for his personal financial gain.

78. Defendant HRP, with Defendant Greenlee acting as its CEO and for the benefit of HRP,

   knowingly and intentionally received and used the protected confidential and

   proprietary customer lists, and marketing and training materials for its own personal

   financial gain.

79. Defendant HRP had actual knowledge that Defendant Greenlee copied and downloaded

   to his personal email, without authorized access and exceeding his authorized access,

   HCF’s confidential and proprietary customer lists, and marketing and training materials

   for his and HRP’s personal financial gain.

80. Defendants' conduct, whether alone or in concert, caused HCF to incur damages in the

   form of investigating and responding to the unauthorized access, as well as

   investigating and responding to the access in excess of authorization.

81. This response and investigation continues and the full level of damage as a result of the

   unauthorized access is still unknown.

82. Defendants have realized a competitive advantage and, upon information and belief,

   have increased revenues in excess of $5,000.00 as a result of the use of HCF’s

   confidential and proprietary data.

83. As a result of Defendants' unauthorized, intentional access, as well as their access in

   excess of authorization, of HCF's protected confidential and proprietary information,

   HCF has suffered damages and a loss of no less than $5,000.00 in the last year prior to




                                             21
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 21 of 40
   filing this Complaint, including but not limited to its costs to address Defendants’

   statutory violations, contract breaches, and unlawful conduct.

84. As a result of the foregoing, HCF seeks their compensatory damages in an amount to

   be determined at trial.

85. Defendants acted knowingly, willfully, wantonly, outrageously, maliciously,

   intentionally, and recklessly in disregarding the rights of HCF, and, thus, HCF should

   be entitled to an award of punitive damages as well.

WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendants

HealthRev Partners, LLC, and Michael Greenlee in an amount to be proven at trial in

excess of Five Thousand Dollars ($5,000.00) for loss of goodwill, harm to reputation, the

costs of its response and investigation to this offense, for reasonable attorneys’ fees and

costs and necessary expenses incurred, for court costs, and for such other and further relief

as the court deems just and proper.


                                        COUNT II

     MISAPPROPRIATION OF TRADE SECRETS IN VIOLATION OF THE
          DEFEND TRADE SECRETS ACT, 18 U.S.C. 1833 ET SEQ.


        (Against defendants Michael Greenlee and Healthrev Partners, LLC)


       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.

86. HCF’s confidential and proprietary information and information regarding customer

   lists, prospective customers, bids, opportunities, and financial data constitutes trade


                                             22
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 22 of 40
   secrets as defined in the Defend Trade Secrets Act, 18 U.S.C. § 1833, et seq. (“DTSA”).

   This information has independent economic value because it is not generally known to

   and readily ascertainable by proper means by other persons who can obtain economic

   value from its use.

87. HCF takes reasonable measures to protect the confidentiality of its trade secrets,

   including the use of non-disclosure covenants and password-protected computers.

88. HCF’s trade secrets are related to a product or service used in, or intended for use in,

   interstate or foreign commerce.

89. Greenlee had access to trade secret information while they worked for HCF, which was

   provided exclusively in the furtherance of HCF’s business. Upon information and

   belief, Defendants acquired, misappropriated, and/or threatened to misappropriate

   HCF’s trade secrets by acquiring and disclosing the trade secrets through improper

   means.

90. Upon information and belief, during and/or after the termination of Greenlee’s

   employment relationship with HCF, Defendants continued to unlawfully access HCF’s

   trade secrets and misappropriate HCF’s trade secrets through improper means and for

   his own benefit and use, and on behalf of and for the benefit and use of himself and

   HealthRev Partners, LLC.

91. Upon information and belief, Greenlee misappropriated HCF’s trade secrets by, among

   other things, disclosing and using HCF’s trade secrets without HCF’s consent, when he

   knew or had reason to know that the trade secrets were acquired through improper

   means, or were acquired under certain circumstances giving rise to a duty to maintain


                                            23
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 23 of 40
   their secrecy and/or limit their use, or acquired by a person who owed a duty to HCF to

   maintain their secrecy or limit their use.

92. As Greenlee is the founder and CEO of HRP, knowledge and intent attributable to

   Greenlee is attributable to HRP.

93. Defendants willfully violated the provisions of the DTSA by engaging in conduct that

   misappropriates trade secrets and threatens the misappropriation of trade secrets

   belonging to HCF, which are not generally available to the public, and which have been

   developed or acquired by HCF through great effort and expense.

94. Unless Defendants are enjoined from engaging in conduct that discloses and uses

   HCF’s trade secrets, HCF will continue to be immediately and irreparably harmed since

   a competitor will receive and have the use of the trade secret information developed

   and maintained by HCF that is not generally known to the public or the competitor

   through proper means, and the Defendants will be able to use such trade secrets to their

   economic advantage and to HCF’s detriment.

95. As a direct and proximate result of Defendants’ breach or threatened breach of HCF’s

   trade secrets, HCF has suffered and will continue to suffer damages, and additional and

   substantial irreparable harm.



WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendants

HealthRev Partners, LLC, and Michael Greenlee in an amount to be proven at trial in

excess of Seventy-Five Thousand Dollars ($75,000.00) for loss of goodwill and harm to

reputation; actual loss caused by the misappropriation of trade secrets; attorneys’ fees; an


                                                24
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 24 of 40
award of damages for unjust enrichment caused by the misappropriation of trade secrets;

an award of exemplary damages as provided by 18 U.S.C. § 1836(b)(3); an order for court

costs and taxable expenses; and for such other and further relief as the court deems just and

proper.

                                           COUNT III

                                    BREACH OF CONTRACT

                             (Against defendant Michael Greenlee)

       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.


96. Defendant agreed to abide by the terms of the NC, ND, NS and Release Agreements,

   including    the   non-competition,     non-solicitation,   proprietary   interests   and

   confidentiality provisions contained therein.

97. The NC, ND, NS and Release Agreements, including the non-competition, non-

   solicitation, proprietary interests and confidentiality provisions, constitute valid,

   enforceable contracts supported by adequate consideration.

98. The non-competition, non-solicitation, proprietary interests and confidentiality

   provisions are reasonable and no greater than fairly required to protect and preserve

   HCF’s legitimate protectable interests, particularly its confidential software and

   technology, goodwill among customers, and its relationships and contacts with its

   customers.




                                             25
          Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 25 of 40
99. HCF has fulfilled all of its obligations under the NC, ND, NS and Release Agreements

   and all other conditions precedent to the operation of the NC, ND, NS and Release

   Agreements have occurred or taken place.

100.   The conduct of Defendant Greenlee described herein has caused and/or threatened

   to cause HCF’s customers to cease doing business with HCF and/or has reduced the

   volume of business they are doing with HCF and/or the loss of business from potential

   customers and/or has caused and/or threatened to cause a loss of goodwill, thereby

   damaging HCF.

101.   As a direct and proximate result of Defendant’s breach, HCF has suffered and will

   continue to suffer monetary damages, including but not limited to, use of its Proprietary

   Information, disclosure of its Confidential Information, lost profits, and a loss of

   goodwill. The continued loss of business as a result of Defendant’s violation of the

   NC, ND, NS and Release Agreements could lead to a substantial decrease in the volume

   of business.

102.   The conduct of Defendant has violated and continues to violate the legitimate

   protectable interests of HCF due to his breaches of the NC, ND and NS Agreements,

   including but not limited to, its right to protect its confidential software and technology,

   customer contacts, and goodwill. As a result of Defendant’s actions, HCF is and shall

   continue to be adversely and irreparably affected. Unless the injunction prayed for

   herein is granted, HCF will be further irreparably injured and damaged.




                                             26
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 26 of 40
WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendant

Michael Greenlee in an amount to be proven at trial in excess of Seventy-Five Thousand

Dollars ($75,000.00) for loss of goodwill, harm to reputation, for reasonable attorneys’

fees and costs and necessary expenses incurred, for court costs, and for such other and

further relief as the court deems just and proper.

                                           COUNT IV

                   VIOLATION OF MISSOURI TRADE SECRETS ACT
                             § 417.450, RSMO ET SEQ.

            (Against defendants Michael Greenlee and Healthrev Partners, LLC)

       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.


103.   During his employment with HCF, Greenlee had access to or obtained Confidential

   Information of HCF.

104.   As Greenlee is the founder and CEO of HRP, knowledge and intent attributable to

   Greenlee is attributable to HRP.

105.   Greenlee promised in the NC, ND, NS and Release Agreements that he would not

   use such trade secret or other confidential information or disclose it to any person, firm,

   or institution during the course of and upon the termination of his employment. Such

   information derives independent economic value because such information is not

   generally known to or ascertainable by other persons who could obtain economic value

   from its disclosure or use.




                                             27
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 27 of 40
106.   HRP has knowledge of Greenlee’s promises in the NC, ND, NS and Release

   Agreements.

107.   Greenlee had and continues to have a duty and obligation to not use or disclose

   HCF’s trade secret or other confidential information, documents, and property, which

   is protected by the common law of the State of Missouri and, by virtue of its

   composition, content, and nature, constitutes trade secrets pursuant to the Missouri

   Uniform Trade Secrets Act, § 417.450, RSMo et seq.

108.   HRP has knowledge of Greenlee’s continuing duties to HCF.

109.   HRP knows of Greenlee’s misappropriation of trade secrets and breach of the NC,

   ND, NS and Release Agreements concerning those trade secrets from HCF.

110.   HRP and Greenlee’s misappropriation was for the purpose of the solicitation of

   business and sales from HCF’s existing or potential customers.

111.   To allow Defendants to obtain substantial benefit from such protected information

   of HCF would unjustly enrich Defendants at HCF’s expense.

112.   The aforesaid acts of Defendants were without the knowledge, consent, or

   authorization of HCF and constitute misappropriation of the property, business value

   and goodwill of HCF in violation of the common law of the State of Missouri and §

   417.450, RSMo et seq.

113.   As a result of Defendants’ actions and conduct in misappropriating HCF’s

   proprietary and confidential trade secret information, its documents and property, HCF

   has, is and shall continue to sustain damage in the future, including loss and wrongful




                                           28
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 28 of 40
   use of property, lost profits, lost goodwill and lost competitive advantage suffered prior

   to its receiving injunctive relief in an amount that cannot be known with certainty.

114.   The misappropriation of HCF’s trade secrets by Defendants is outrageous because

   of Defendant’s evil motives or reckless indifference to HCF’s rights, and warrants the

   imposition of punitive damages so as to punish Defendants and to deter them and others

   from such outrageous conduct in the future.

115.   As a result of Defendants’ actions and conduct in misappropriating HCF’s

   proprietary and confidential trade secret information, its software and property, HCF is

   and shall continue to be subject to immediate irreparable harm and damage including

   loss of confidential information, property and equipment, current and future business,

   and diversion and interference with existing and prospective business relationships,

   unless this Court in the exercise of equitable jurisdiction, grants to HCF the injunctive

   relief prayed for herein.

116.   HCF will suffer irreparable harm if Defendants are permitted to continue to operate

   in violation of both § 417.450, RSMo et seq. and the common law of the State of

   Missouri.

117.   Unless enjoined, Defendants will persist, to HCF’s continuing harm, in the above-

   described unlawful behavior, for the redress of which HCF has no adequate remedy at

   law.

118.   The harm which HCF may suffer if Defendants are not restrained as requested

   herein far outweighs the harm Defendants would suffer from the entry of such

   injunctive relief.


                                            29
          Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 29 of 40
119.   Through the factual allegations contained herein, HCF has established a likelihood

   of success on the merits, that there exists no adequate remedy at law, and a balancing

   of the equities favors the entry of an injunction against Defendants.

120.   By reasons of the acts alleged herein, HCF has been injured and damaged in an

   amount to be determined at trial and because its remedy at law is inadequate, seeks

   injunctive relief to protect its confidential, proprietary and competitively valuable

   customer and supplier information, its goodwill, and other legitimate business interests.

WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendants

HealthRev Partners, LLC, and Michael Greenlee in an amount to be proven at trial in

excess of Seventy-Five Thousand Dollars ($75,000.00) for loss of goodwill, harm to

reputation, for reasonable attorneys’ fees and costs and necessary expenses incurred, for

court costs, and for such other and further relief as the court deems just and proper.


                                        COUNT V

                 TORTIOUS INTERFERENCE WITH CONTRACT

                           (Against Healthrev Partners, LLC)

       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.

121.   Valid and enforceable contracts, the NC, ND, NS and Release Agreements, existed

   between Michael Greenlee and HCF.

122.   Michael Greenlee breached the NC, ND, NS and Release Agreements as aforesaid.




                                             30
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 30 of 40
123.   HRP, being founded by Greenlee, had knowledge of the NC, ND, NS and Release

   Agreements.

124.   HRP, by employing Greenlee as its CEO in a business that competes with HCF and

   by employing Greenlee to solicit for marketing HCF’s customers and utilize HCF’s

   confidential information, caused Greenlee to breach the contracts between HCF and

   Greenlee.

125.   HRP had no justification or excuse for doing so since HCF gave no justification or

   excuse to HRP or Greenlee.

126.   As a result of Defendant’s actions and conduct in causing Greenlee to breach his

   contracts with HCF by soliciting HCF’s customers and utilizing proprietary and

   confidential trade secret information, its documents and property, HCF has, is and shall

   continue to sustain damage in the future, including loss and wrongful use of property,

   lost profits, lost goodwill and lost competitive advantage suffered prior to its receiving

   injunctive relief in an amount that cannot be known with certainty.

127.   The actions by HRP are outrageous because of Defendant HRP’s evil motives or

   reckless indifference to HCF’s rights, and warrants the imposition of punitive damages

   so as to punish Defendant HRP and to deter HRP and others from such outrageous

   conduct in the future.

128.   As a result of Defendant’s actions and conduct in causing Greenlee to breach his

   contracts with HCF and solicit HCF’s customers and utilize HCF’s proprietary and

   confidential trade secret information, its software and property, HCF is and shall

   continue to be subject to immediate irreparable harm and damage including loss of


                                            31
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 31 of 40
   confidential information, property and equipment, current and future business, and

   diversion and interference with existing and prospective business relationships, unless

   this Court in the exercise of equitable jurisdiction, grants to HCF the injunctive relief

   prayed for herein.

129.   HCF will suffer irreparable harm if HRP is permitted to continue to tortuously

   interfere with HCF’s contract with Greenlee in violation of the common law of the State

   of Missouri.

130.   Unless enjoined, Defendant HRP will persist, to HCF’s continuing harm, in the

   above-described unlawful behavior, for the redress of which HCF has no adequate

   remedy at law.

131.   The harm which HCF may suffer if Defendant HRP is not restrained as requested

   herein far outweighs the harm Defendant HRP would suffer from the entry of such

   injunctive relief.

132.   Through the factual allegations contained herein, HCF has established a likelihood

   of success on the merits, that there exists no adequate remedy at law, and a balancing

   of the equities favors the entry of an injunction against Defendant HRP.

133.   By reasons of the acts alleged herein, HCF has been injured and damaged in an

   amount to be determined at trial and because its remedy at law is inadequate, seeks

   injunctive relief to protect its confidential, proprietary and competitively valuable

   customer and supplier information, its goodwill, and other legitimate business interests.




                                            32
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 32 of 40
WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendant

HealthRev Partners, LLC, in an amount to be proven at trial in excess of Seventy-Five

Thousand Dollars ($75,000.00) for loss of goodwill, harm to reputation, for reasonable

attorneys’ fees and costs and necessary expenses incurred, for court costs, and for such

other and further relief as the court deems just and proper.


                                           COUNT VI

             TORTIOUS INTERFERENCE WITH BUSINESS EXPECTANCY

            (Against defendants Michael Greenlee and Healthrev Partners, LLC)

       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.

134.   HCF has a valid business expectancy to continue doing business with its regular

   customers.

135.   Defendants breached the NC, ND, NS and Release Agreements as aforesaid by

   soliciting HCF’s regular customers.

136.   Defendants, having knowledge of and having signed the NC, ND, NS and Release

   Agreements, had knowledge of HCF’s business expectancy to continue doing business

   with its regular customers.

137.   On information and belief, by founding HRP and soliciting HCF’s regular

   customers, Defendants caused HCF to lose customers.

138.   Defendants had no justification or excuse for doing so since HCF gave no

   justification or excuse to HRP or Greenlee.



                                             33
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 33 of 40
139.   As a result of Defendants’ actions and conduct in soliciting HCF’s customers and

   utilizing proprietary and confidential trade secret information, its documents and

   property, HCF has, is and shall continue to sustain damage in the future, including loss

   and wrongful use of property, lost profits, lost goodwill and lost competitive advantage

   suffered prior to its receiving injunctive relief in an amount that cannot be known with

   certainty.

140.   The actions by Defendants are outrageous because of Defendants’ evil motives or

   reckless indifference to HCF’s rights, and warrants the imposition of punitive damages

   so as to punish Defendants and others from such outrageous conduct in the future.

141.   As a result of Defendants’ actions and conduct in soliciting HCF’s customers and

   utilizing HCF’s proprietary and confidential trade secret information, its software and

   property, HCF is and shall continue to be subject to immediate irreparable harm and

   damage including loss of confidential information, property and equipment, current and

   future business, and diversion and interference with existing and prospective business

   relationships, unless this Court in the exercise of equitable jurisdiction, grants to HCF

   the injunctive relief prayed for herein.

142.   HCF will suffer irreparable harm if Defendants are permitted to continue to

   tortuously interfere with HCF’s business expectancy in violation of the common law of

   the State of Missouri.

143.   Unless enjoined, Defendants will persist, to HCF’s continuing harm, in the above-

   described unlawful behavior, for the redress of which HCF has no adequate remedy at

   law.


                                              34
          Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 34 of 40
144.   The harm which HCF may suffer if Defendants are not restrained as requested

   herein far outweighs the harm Defendants would suffer from the entry of such

   injunctive relief.

145.   Through the factual allegations contained herein, HCF has established a likelihood

   of success on the merits, that there exists no adequate remedy at law, and a balancing

   of the equities favors the entry of an injunction against Defendants.

146.   By reasons of the acts alleged herein, HCF has been injured and damaged in an

   amount to be determined at trial and because its remedy at law is inadequate, seeks

   injunctive relief to protect its confidential, proprietary and competitively valuable

   customer and supplier information, its goodwill, and other legitimate business interests.

WHEREFORE, Plaintiff HEALTHCAREfirst, Inc., prays for judgment against Defendants

Michael Greenlee and HealthRev Partners, LLC in an amount to be proven at trial in excess

of Seventy-Five Thousand Dollars ($75,000.00) for loss of goodwill, harm to reputation,

for reasonable attorneys’ fees and costs and necessary expenses incurred, for court costs,

and for such other and further relief as the court deems just and proper.


                                          COUNT VII

            PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION

            (Against defendants Michael Greenlee and Healthrev Partners, LLC)

       Plaintiff hereby incorporates by reference all previous paragraphs of this Complaint

as though fully set forth herein.




                                            35
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 35 of 40
147.   The employment by HRP of Greenlee in business in direct competition with HCF

   within the one hundred (100) mile radius of the Springfield HCF office, or any affiliated

   HCF office, or any customer that Greenlee had contact with is a direct violation of the

   express terms of the NC, ND, NS and Release Agreements.

148.   HRP and Greenlee’s conduct in contacting and soliciting existing customers of HCF

   to become customers of HRP, and their interfering with HCF’s customer relations as

   aforesaid, are direct violations of the express terms of the NC, ND, NS and Release

   Agreements.

149.   Greenlee has violated the express terms of the NC, ND, NS and Release Agreements

   and HRP has conspired with him through Greenlee’s founding and employment as CEO

   by HRP, who is engaged in direct competition with HCF, by contacting HCF’s

   customers and soliciting them away to HCF, by interfering with HCF’s customer

   relations and by utilizing HCF’s confidential and proprietary information for his own

   use and the use of his new employer, HRP.

150.   HCF has no adequate remedy at law to prevent HRP and Greenlee’s wrongful

   conduct as described above. Specifically, the conduct of Greenlee and HRP acting

   individually, as an employee and as an agent and joint venture with others in competing

   with HCF in the one hundred (100) mile radius restricted area and in diverting or

   attempting to divert and appropriate the customers of the HCF and using HCF’s

   confidential information have caused irreparable harm and damage and will cause harm

   and damage to HCF by causing a loss of good will, loss of existing customers, loss of




                                            36
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 36 of 40
   potential customers, harm to reputation and loss of profits which are irreparable and

   continuing.

151.   Greenlee agreed in the NC, ND, NS and Release Agreements that HCF shall be

   entitled to reasonable attorney’s fees, costs, and necessary expenses, in addition to any

   other relief which HCF may be entitled and specifically agreed to injunctive relief.

WHEREFORE, Plaintiff HEALTHCAREfirst, Inc. prays that this court enter the following

orders and relief:

       A.      This Court enter a preliminary injunction, and then a permanent injunction,

prohibiting Defendants Michael Greenlee and HEALTHREV Partners, LLC, whether

acting individually, indirectly or in concert or participation with others, and any other

person or entities in active participation with Defendants from the following:

                  i.   For a period until after at least November 19, 2021, within a one
                       hundred (100) mile radius of any offices of HEALTHCAREfirst, Inc.,
                       or their affiliates, and of any and all HCF customer accounts that
                       Greenlee had any contact with, directly or indirectly owning (either in
                       whole or in part), providing services as a consultant or independent
                       contractor or being employed by any corporation, partnership,
                       proprietorship or other business entity that is engaged in the marketing
                       or promotion of any types of services or products involving home
                       health and hospice agencies paperwork management services,
                       including but not limited to revenue cycle management services,
                       CAHPS and advanced analytics solutions for home health and hospice
                       agencies nationwide, including specifically, but not limited to,
                       employment by HRP and any of its affiliates; and

                 ii.    For a period until at least November 19, 2021, directly or indirectly
                       inducing, soliciting, requesting or advising any customers or vendors
                       of HEALTHCAREfirst, Inc., or its Affiliates to patronize any other
                       entity or to withdraw, curtail or cancel any business or contracts with
                       HEALTHCARE First, Inc., or its Affiliates; and




                                              37
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 37 of 40
               iii.   For a period until at least November 19, 2021, disclosing to any other
                      person, firm, or corporation the names or addresses of any customer
                      or vendors of HEALTHCAREfirst, Inc., or its Affiliates; and

               iv.    For a period until at least November 19, 2021, pursuing or obtaining
                      for their own use or benefit, or the use and benefit of any other person
                      or business, any business opportunity of HEALTHCAREFirst, Inc.,
                      or its Affiliates which he was aware of during his employment with
                      HEALTHCAREfirst, Inc., and

                v.    For a period until at least November 19, 2021, pursuing, contacting,
                      soliciting, or otherwise seeking to obtain, whether for themselves or
                      for any other person, firm or organization, any business or accounts
                      of any customer of HEALTHCAREfirst, Inc., or its Affiliates that was
                      active with HEALTHCAREfirst, Inc., or its Affiliates as of May 1,
                      2017 or any time thereafter; and

               vi.    For a period until at least November 19, 2021, inducing, soliciting,
                      requesting or advising any employees of HEALTHCAREfirst, Inc., or
                      its Affiliates to seek or accept employment with any other person, firm
                      or business which directly or indirectly competes against Plaintiff; and

              vii.    Directly or indirectly soliciting any employee of HEALTHCAREfirst,
                      Inc., or its Affiliates to terminate his or her employment relationship
                      with HEALTHCAREfirst, Inc., or its Affiliates; and

              viii.   Disclosing directly or indirectly to the public or to any persons or
                      entities any proprietary or confidential information of
                      HEALTHCAREfirst, Inc., or its Affiliates relating to the business of
                      HEALTHCAREfirst, Inc., or its Affiliates including, without
                      limitation, know how, processes, ideas, inventions (whether
                      patentable or not), business, financial, customer and product
                      development plans, customer lists, forecasts, strategies and
                      information to the extent previously, presently or subsequently
                      disclosed to Defendants.

       B.     That the Court extend any of the time period restrictions on HRP or Michael

Greenlee’s conduct by the time during which Greenlee has been found to be in violation of

his Confidentiality and Non-Competition Agreement with HEALTHCAREfirst, Inc., so

that HCF shall obtain the full restrictive period that it bargained for.



                                              38
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 38 of 40
       C.     That the court award Plaintiff its attorneys’ fees, necessary expenses, costs

and court costs, and such other and further relief as the court deems just and proper and

equitable.

                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff HCF prays for the following relief:

       (a) a Preliminary and Permanent Injunction enjoining Defendants, according to the

terms set forth in the NC, ND, NS and Release Agreements (and extended for the time

periods allowed for therein);

       (b) an order requiring Defendants to immediately return all proprietary, confidential,

and trade secret information belonging to HCF;

       (c) an award as and for HCF’s actual, compensatory, and economic damages,

including pre- and post-judgment interest;

       (d) insofar as Defendants’ wrongful conduct is willful, wanton, malicious, and done

with the intent of causing injury, HCF is entitled to an award of punitive damages against

Defendants;

       (e) to the extent that HCF has been required to retain the services of the undersigned

attorneys to bring the present action and has agreed to pay them reasonable attorney’s fees

for their services, and to the extent authorized by statute, contract or otherwise, HCF also

seeks an award for its reasonable and necessary attorney’s fees and court costs and

expenses incurred in connection with this lawsuit; and

       (f) for further relief as the Court deems just and reasonable.




                                             39
         Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 39 of 40
                            Respectfully submitted,

                            OGLETREE, DEAKINS, NASH, SMOAK &
                            STEWART, P.C.

                           By: ___ /s/ James M. Paul_____________
                               James M. Paul, MO 44232
                               Sean J. Oliveira, MO 72056
                               7700 Bonhomme Avenue, Suite 650
                               St. Louis MO, 63105
                               Telephone: 314.802.3935
                               Facsimile: 314.802.3960
                               james.paul@ogletreedeakins.com
                               sean.oliveira@ogletreedeakins.com

                                         -and-

                                     /s/ Tina G. Fowler______________
                                  Tina G. Fowler, MO 48522
                                  Baird Lightner Millsap
                                  1901C South Ventura
                                  Springfield, MO 65804
                                  Office: 417.887.0133
                                  Fax: 417.887.8740
                                  tfowler@blmlawyers.com

                               Attorneys for Plaintiff HEALTHCAREfirst,
                               Inc.




                                                                   43775834.2




                             40
Case 6:20-cv-03243-RK Document 1 Filed 08/07/20 Page 40 of 40
